Exhibit 10.9.2




2000 AMENDATORY AGREEMENT

This Agreement, dated as of the 28th day of July, 2000, is entered into by and
between Connecticut Yankee Atomic Power Company ("Connecticut Yankee") and The
Connecticut Light and Power Company ("Purchaser").

For good and valuable consideration, the receipt of which is hereby
 acknowledged, it is agreed as follows:

I.       Basic Understandings




On April 7, 2000, upon direction from its Board of Directors, Connecticut Yankee
filed an Offer of Settlement in a proceeding before the Federal Energy
Regulatory Commission ("FERC"), Docket No. ER97-913-000, to settle the claims
related to the collections to be made by Connecticut Yankee over the remaining
terms of the Additional Power Contract, between Connecticut Yankee and the
Purchaser, dated as of April 30, 1984 ("Additional Power Contract"), the 1987
Supplementary Power Contract between Connecticut Yankee and the Purchaser, dated
as of April 1, 1987 (" 1987 Supplementary Power Contract"), and the December 4,
1996 Amendatory Agreement between Connecticut Yankee and Purchaser, which
amended the 1987 Supplementary Power Contract and the Additional Power Contract
in various respects (the "1996 Amendatory Agreement"). The Offer of Settlement
specifies that, if it is approved by FERC, Connecticut Yankee will implement
necessary amendments to contracts between Connecticut Yankee and the Purchaser
to effectuate the provisions of the Offer of Settlement.  Among the provisions
of the Offer of Settlement is a requirement that Connecticut Yankee abandon the
use of the net unit investment methodology for calculating collections from its
Purchasers for return on remaining equity. The new methodology to be used for
each monthly bill to a Purchaser is simply to multiply the remaining equity
balance times the monthly equivalent return on equity allowed by FERC. The Offer
of Settlement also provides that funds previously collected by Connecticut
Yankee for its pre-1983 spent nuclear fuel disposal liability to the U.S.
Department of Energy ("DOE") and held in a segregated fund established pursuant
to the 1987 Supplementary Power Contract, may be used to pay the costs of
storing spent nuclear fuel on-site until the DOE removes it. Finally, the Offer
of Settlement provides that Connecticut Yankee must make an informational filing
with FERC in advance of any acceleration of recovery of unamortized investment
as contemplated under the terms and conditions of Section 3, Part D (iii) of the
1996 Amendatory Agreement.

In order to carry out the obligations undertaken in the Offer of Settlement,
Connecticut Yankee and the Purchaser have agreed (a) to authorize the
application of monies held in the segregated fund to meet costs of storing spent
nuclear fuel and associated high level radioactive materials; (b) to change the
methodology employed for calculating collections for return on equity; and (c)
to require an advance informational filing be made with FERC prior to
acceleration of amortization.

2.       Prior Contracts Preserved

Except as expressly modified by this Agreement. the provisions of the Additional
Power Contract. the 1987 Supplementary Power Contract. as amended by the 1996
Amendatory Agreement. as well as the 1996 Amendatory Agreement. remain in full
force and effect, recognizing that the mutually accepted decision to shut down
the Unit renders

moot those provisions which by their terms relate solely to continuing operation
of the Unit.

3.       Amendment of Additional Power Contract

A.     The first paragraph of Section 7 of the Additional Power Contract is
hereby

amended to read as follows:

With respect to each month commencing on or after the commencement of the
operative term of this contract, whether or not this contract continues fully or
partially in effect. the Purchaser will pay Connecticut Yankee as deferred
payment for the capacity and output of the Unit provided to the Purchaser by
Connecticut Yankee prior to the permanent shutdown of the Unit on December 4,
1996, to the extent not otherwise paid in accordance with the Power Contract,
but without duplication: an amount equal to the Purchaser's entitlement
percentage of the sum of (a) the Total Decommissioning Costs for the month with
respect to the Unit, plus (b) Connecticut Yankee's total operating expenses for
the month with respect to the Unit, plus (c) an amount for operating income as
determined in accordance with this Section 7.







B.      The second paragraph of Section 7 of the Additional Power Contract is

hereby deleted.




C.       The third paragraph of Section 7 of the Additional Power Contract is
hereby deleted.




D.       The fourth paragraph of Section 7 of the Additional Power Contract is
hereby deleted.




E.       The sixth paragraph of Section 7 of the Additional Power Contract is
hereby deleted.




F.       Subsection (iii) of the eighth paragraph of Section 7 of the Additional
Power Contract is amended by substituting the words "remaining unamortized
investment" for the words "net Unit investment".




G.       Subsection (iii) of the eighth paragraph of Section 7 of the Additional
Power Contract is further amended by adding the following sentence to the end
thereof:




Notwithstanding anything herein to the contrary. Connecticut Yankee shall make
an informational filing with the Federal Energy Regulatory Commission prior to
accelerating collections under this Paragraph.




H.       The ninth paragraph of Section 7 of the Additional Power Contract is
hereby deleted.




l.       Section 7 of the Additional Power Contract is amended by adding to the
end thereof the following paragraph:




As used in this Section 7, "operating income" for any month shall

mean the product of the equity investment, calculated as of the last day of the
preceding month, and one-twelfth of the latest annual return on equity
authorized for Connecticut Yankee by the Federal Energy Regulatory Commission or
any successor regulatory agency.




4.       Amendment of the 1987 Supplementary Power Contract




A.       Section 2 of the 1987 Supplementary Power Contract is hereby deleted.




B.       Section 8 of the 1987 Supplementary Power Contract is amended by
revising the last two sentences thereof to read as follows:




Funds previously collected by Connecticut Yankee from the Purchaser for the
purpose of disposing of prior spent nuclear fuel and associated high level
radioactive material shall also he paid into any such segregated fund, which
may, with the approval of the board of directors of Connecticut Yankee, be
combined with any trust established under Section 5 of this agreement.
Connecticut Yankee further agrees that any funds collected from the Purchaser to
meet such disposal costs which are not used for that purpose, either through
payment of any amount due to a federal agency or other entity that disposes of
the spent nuclear fuel and associated high level radioactive material or though
payment of any costs associated with storage of said fuel and material pending
its disposal, will be refunded to the Purchaser at the time final payment of
such disposal costs is made to the U.S. Department of Energy.


C.       Section 9 of the 1987 Supplementary Power Contract is hereby deleted.




5.        Effective Date

This Agreement shall become effective upon receipt by the Purchaser of notice
that Connecticut Yankee has entered into 2000 Amendatory Agreements, as
contemplated by Section l herein, with each of the other Purchasers.
6.        Interpretation

The interpretation and performance of this Agreement shall be in accordance with
and controlled by the laws of the State of Connecticut.

7.       Addresses

Except as the parties may otherwise agree. any notice. request. bill or other
communication from one party to the other relating to this Agreement. or the
rights, obligations or performance of the parties hereunder, shall be in writing
and shall be effective upon delivery to the other party. Any such communication
shall be considered as duly delivered when mailed to the respective post office
address of the other party shown following the signatures of such other party
hereto. or such other post office address as may be designated by written notice
given in the manner as provided in this Section.





:K\secy\kearner\edgar\10k\10k 2004\ exh10.9.2 amend. agmt 072800.doc 03/14/2005
11:28 AM




8.       Corporate Obligations

This Agreement is the corporate act and obligation of the parties hereto.


9.       Counterparts

This Agreement may be executed in any number of counterparts and each executed
counterpart shall have the same force and effect as an original instrument and
as if all the parties to all of the counterparts had signed the same instrument.
Any signature page of this Agreement may be detached from any counterpart
without impairing the legal effect of any signatures thereon, and may be
attached to another counterpart of this Agreement identical in form hereto but
having attached to it one or more signature pages.

       IN WITNESS WHEREOF, the parties have executed this Amendatory Agreement
by their respective duly authorized officers as of the day and year first named
above.

 

CONNECTICUT YANKEE ATOMIC POWER COMPANY

    

By:  /s/ Thomas W. Bennet, Jr.,

  Thomas V. Bennet, Jr.,

  Its Vice President and Treasurer

 

Address: 362 Injun Hollow Road,

                East Hampton, Connecticut

    

THE CONNECTICUT LIGHT AND POWER COMPANY

    

By:  /s/ John B. Keane

             John B. Keane

  Its Vice President - Generation

                   Divestiture

 

Address:  49 Bainbridge Road

     West Hartford, CT  06119















:K\secy\kearner\edgar\10k\10k 2004\ exh10.9.2 amend. agmt 072800.doc 03/14/2005
11:28 AM


